Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to line 2 of claim 16, it is unclear as to whether or not the “cross-sectional length” refers to the width of the strips and as to whether or not the “cross-sectional widths” refers to a thickness of the strips.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-12, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Duvan et al (US 2010/0147756) and the sales brochure “ABSORB-it Filtration Products”, herein referred to as the “sales brochure” in view of Smith et al (US 2011/0287929).
TM device described in paragraph 9 of Duvan et al and on pages 3-4 of the sales brochure), the absorbent flotation head including a liquid permeable cover (e.g., defined by the ABSORB-it Filtration Fabric encasing a floatation material as shown in the Figure at the top of page 4 of the sales brochure), and multiple oil-absorbent strands attached to the absorbent flotation head structured and arranged to spread out from the absorbent flotation head into the water when the oil-absorbent flotation skimmer is deployed into the water (e.g., defined by the tendrils described in paragraph 9 of Duvan et al and shown in the Figure at the top of page 4 of the sales brochure). Duvan et al and the sales brochure include a floatation material within the liquid permeable cover but fail to specify oil-absorbent strips within the liquid permeable cover. Smith et al disclose a boom 903 (see FIG. 9C) configured to float on the surface of a body of water, the boom including oil-adsorbent strips (e.g., the foam strips described on lines 17-19 of paragraph 56). Smith et al suggest that the foam strips provide floatation for the boom and provide for absorption of oil from the water (see paragraphs 54-55). It would have been obvious to have modified the Hula BugTM device disclosed by Duvan et al and the sales brochure so as so as to have included oil-adsorbent strips as suggested by Smith et al in place of the floatation material employed by Duvan et al and the sales brochure in order to provide floatation for the boom and to provide for adsorption of oil from the water.
With respect to claim 4, Duvan et al disclose an analogous device including oil-absorbent strands 140 having a length measured from a first end (e.g., a lower free end) to a second end (e.g., an upper end integral with a remainder of the skirt 130, see FIG. 1B of Duvan et al) of at least 18 inches (see paragraph 51 and FIG. 1B of Duvan et al) but fail to specify a length of 24-60 inches. Duvan et al suggest that strands permit filtering oil from the water at a depth corresponding to the length of the strands (see paragraphs 57-58). It would have been 
With respect to claim 7, the sales brochure discloses the device as having approximately 30 oil-adsorbent strands (see the Figure at the top of page 4 of the sales brochure) to provide a barrier to oil having a length equal to the total width of 30 strands. The sales brochure fails to specify at least 100 of the oil-adsorbent strands, however, such a modification would have been obvious in in order to provide a barrier to oil having a length equal to a total width of 100 of the strands. 
With respect to claim 8, the sales brochure discloses a device having approximately 30 oil-adsorbent strands (see the Figure at the top of page 4 of the sales brochure) to provide a barrier to oil having a length equal to the total width of 30 strands. The sales brochure fails to specify 400 to 750 of the oil-adsorbent strands, however, such a modification would have been obvious in in order to provide a barrier to oil having a length equal to a total width of 400 to 750 of the strands. 
	With respect to claim 9, Duvan et al and the sales brochure fail to specify the oil-absorbent strands has having a total linear length of at least 600 feet, however, such a modification would have been obvious in order to provide an oil filtration barrier having a particular horizontal length and depth required for a particular application.
	With respect to claim 10, Duvan et al and the sales brochure fail to specify the oil-absorbent strands has having a total linear length of from 800 to 3800 feet, however, such a modification would have been obvious in order to provide an oil filtration barrier having a required horizontal length and depth required for a particular application.
	With respect to claim 11, the sales brochure disclose the oil adsorbent strands as being made of fabric but fails to specify the oil-adsorbent strands as having cross-sectional widths of from 0.08-1.1 inch and cross-sectional thicknesses of .002-0.6 inch, however, such a 
	Concerning claim 12, the sales brochure discloses stands made of ADSORB-it filtration fabric which functions as a hydrophobic material (see the description of ADSORB-it filtration fabric at the top of page 2 of the sales brochure).
	With respect to claim 15, the sales brochure discloses a waterline of the water as being located within the height of the absorbent floatation head when the oil-absorbent skimmer is deployed in the water since the device is disclosed to float at the water surface to absorb oils. The sales brochure fails to specify the floatation head as having a height of 0.75-12 inches, however, such a modification would have been obvious In order to provide a required amount of oil absorption capacity for a particular application.
	With respect to claim 16, Smith et al discloses the oil-absorbent strips as having a cross-sectional length of 0.2 to 1 inch (e.g., 1 inch, see lines 15-16 of paragraph 57) and being provided in segments having a length of 2 to 100 inches (e.g., 72 inches, see lines 15-16 of paragraph 57). Smith et al disclose the oil-absorbent strips as having a cross-sectional width of 0.5 inch (see lines 15-16 of paragraph 57) but fails to specify the oil-absorbent strips as having a cross-sectional width of 0.1 to 0.3 inches, however, reducing a thickness of the strips from 0.5 inch to 0.1 to .3 inches would have been obvious in order to provide a required mechanical strength and rigidity required to form an oil adsorption boom in a particular application.
	As to claim 17, Smith et al disclose the total overall length of the segments of the oil-absorbent strips as being 240 feet (e.g., 2 bundles of 20 strips each having a length of 72 inches, see lines 12-14 of paragraph 57) of which falls within the claimed range of 100 to 400 feet.
	Concerning claim 18, Smith et al disclose oil-absorbent strips made of a hydrophobic material having a density of less than 1 g/cc (e.g., since the oil-absorbent strips are capable of absorbing oil from water and can float on water, see paragraphs 54-55).

	With respect to claim 20, Smith et al disclose a permeable cover 702 including polypropylene mesh for containing the oil-absorbent strips 701 and to form a boom (see paragraph 56 and FIG. 9C). 
	With respect to claim 21, Duvan et al, the sales brochure, and Smith et al fail to specify the skimmer as having a weight of 1 to 4 pounds and an oil retention capacity of at least 0.5 gallons, however, such a modification, for example, by providing a sufficient amount of oil-absorbent strands and strips, would have been obvious in order to provide a required oil absorption capacity for a particular application.
With respect to claim 22, the sales brochure discloses a method of removing oil from water contained in a water-containing structure (e.g., a catch basin, see the description of the ADSORB-it Hula Bag spanning pages 3-4 of the sales brochure), the method including deploying the oil-absorbent flotation skimmer of claim 1 into the water-containing structure (e.g., the catch basin), allowing the deployed oil-absorbent flotation skimmer to freely float on a surface of the water to capture oil contained in the water (e.g., since the device floats at the water surface to absorb oil), and Duvan et al disclose recovering the oil-absorbent flotation skimmer and captured oil from the water-containing structure (e.g., by replacing the device after becoming saturated with oil in order to maintain a consistent level of pollution reduction, see paragraph 10 of Duvan et al).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duvan et al (US 2010/0147756) and the sales brochure “ABSORB-it Filtration Products”, herein referred to as the “sales brochure” in view of Smith et al (US 2011/0287929) as applied to claim 12 above, and further in view of Rhodes (US 3,794,583).
With respect to claims 13-14, the sales brochure discloses the oil-adsorbent strands as being made of fabric but fails to specify polypropylene. Rhodes discloses that strands of fibrillated polypropylene can be used to separate oil from water (see the abstract). It would have been obvious to have substitute fibrillated polypropylene as disclosed by Rhodes for the fabric employed in the combination suggested by Duvan et al, the sales brochure, and Smith et al, in order to provide the predictable result of separating oil from water using fibrillated polypropylene strands as taught by Rhodes.

Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0309022 and US 3,668,118 disclose methods for removing oil from water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773